Citation Nr: 1214110	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-35 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for spinal meningitis.  


REPRESENTATION

Appellant represented by:	Kennetch A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to April 1956.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision found that new and material evidence had not been submitted to reopen a previously denied claim.

To this, the Board notes that the Veteran in February 1981 submitted a claim seeking service connection for "hearing loss due to spinal meningitis."  This claim was denied in April 1981.  The Veteran again submitted a claim, this time in March 1986, seeking service connection for spinal meningitis and for residuals of spinal meningitis.  As part of an April 1986 rating decision, the RO commented that the Veteran's original claim for service connection for "hearing loss as due to meningitis" had been previously denied.  The Veteran was advised of this in an April 1986 letter, which indicated that his "original claim" for service connection for a hearing loss due to spinal meningitis was denied because all the evidence, including his service treatment records, was negative for any disability.  Later, in January 2007, the Veteran again sought service connection for spinal meningitis.

The Board is of the opinion that the claim, developed by the RO as one necessitating the need of the Veteran to submit new and material evidence, is more appropriately characterized, based upon the procedural/factual scenario presented above, as one for service connection on a de novo basis.  Thus, the issue is so characterized on the title page of this decision.  The Veteran is not prejudiced by this determination.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that he was treated for spinal meningitis during his active military service.  Review of his service treatment records, while showing extensive treatment for "pharyngitis," makes no mention of any clinical findings of meningitis.  

The Veteran informed VA in January 2007 that, a few years ago, two named physicians, Drs. D.W. and A.C. ordered a CAT scan of his neck (for treatment for a broken vertebra).  He added that these physicians informed him that, in examining the CAT scan findings, there was present scar tissue damage "consistent with that caused by spinal meningitis."  These records are not of record.  These cited private medical records may contain information critical to the matter at hand, and 38 C.F.R. § 3.159(c) (2011) mandates that VA assist in obtaining such records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should take appropriate steps to obtain copies of any medical records relating to the cervical spine CAT scan which the Veteran attests showed, according to two different physicians, evidence of scar tissue damage caused by spinal meningitis.  To help expedite this search for records, the Veteran showed be provided copies of VA Form 21-4142, Authorization for Release of Information to VA, so that an effort can be made to obtain treatment records from both Dr. D.W. and Dr. A.C.  Any records obtained should be associated with the other evidence in the claims file.  Efforts to secure these records must continue until it is determined in writing that further efforts would be futile.  

Ultimately, if the requested records are not available, or the search for any such records otherwise yields negative results, in compliance with the notification mandates set out in 38 C.F.R. § 3.159(e) (2011), that fact should be noted in the Veteran's claims file, and the appellant and his attorney so notified in writing.  

2.  After any additional evidence has been obtained, and if and only if spinal meningitis is shown to have been diagnosed, the RO/AMC should schedule the Veteran for an appropriate VA examination.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Based on a review of the claims folder and the results of the examination, the examining physician must opine as to whether it is at least as likely as not that any current spinal meningitis is caused or aggravated by his military service.  The examining physician should provide detailed reasons for all rendered opinions.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO must take appropriate corrective action.

5.  After completed of all indicated development, the RO/AMC should readjudicate the claim of service connection for spinal meningitis, on a de novo basis (i.e., in light of all the evidence of record).  If the benefit sought on appeal remain denied, then the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



